Citation Nr: 1108990	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  99-04 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date prior to October 8, 1989, for an award of a total rating for individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 1996 rating decision by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, granted the Veteran a TDIU, effective October 8, 1989.

The Board notes that this appeal has a long appellate history: the issue was first characterized by the RO as whether new and material evidence was submitted to reopen the claim for an earlier effective date prior to October 8, 1989, for a TDIU award.  It was later recharacterized as whether a timely substantive appeal was received regarding a March 1996 rating decision assigning an effective date of October 8, 1989, for a TDIU award.  The matter came before the United States Court of Appeals for Veterans Claims (Court) several times during the course of this appeal, and each time the Court vacated the Board's determination that a timely appeal had not been filed and remanded the case for additional procedural development and consideration consistent with the Court's determinations.  Ultimately, in a March 2009 decision, the Court reversed a March 2007 Board decision and made the factual determination that a timely appeal of the March 1996 RO decision assigning an effective date of October 8, 1989, for a TDIU award had been filed.  Therefore, the issue now on appeal is entitlement to an effective date prior to October 8, 1989, for a TDIU award.  

In December 2009, the Board remanded the case to the RO for additional procedural development to comply with the notice requirements of the Veterans Claims Assistance of Act of 2000 (VCAA), which were codified or implemented in 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010), regarding the claim for an effective date prior to October 8, 1989, for a TDIU award.  Thereafter, the Veteran was provided with the opportunity to submit additional evidence and argument in support of his claim.  The appeal was then readjudicated by the RO in a November 2010 rating decision/supplemental statement of the case, which confirmed the October 8, 1989 effective date for the TDIU award.  The case was returned to the Board in January 2011 and the Veteran now continues his appeal.


FINDINGS OF FACT

1.  The Veteran's only service-connected disability on October 8, 1989, was postoperative residuals of a herniated nucleus pulposus at L4-L5 with left sciatic nerve syndrome; this remains his sole service-connected disability at the present time. 

2.  The current TDIU claim was received by VA on July 11, 1986.

3.  In a July 1991 Board decision, the Veteran was awarded a 60 percent evaluation for postoperative residuals of a herniated nucleus pulposus at L4-L5, effective October 8, 1989; the July 1991 Board decision, and the July 1991 RO rating decision that implemented it, are final with respect to this determination.  Prior to October 8, 1989, this service-connected low back disability was rated 40 percent disabling.

4.  It was factually ascertainable that the Veteran was unable to follow a substantially gainful occupation as a result of his service-connected low back disability from October 8, 1989, when the Veteran had met the percentage requirements of a 60 percent rating for this disability.

5.  The date that the Veteran's entitlement to a TDIU arose was on October 8, 1989.


CONCLUSION OF LAW

An effective date prior to October 8, 1989, for a TDIU award is not warranted.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.155(a), 3.400(b)(2), 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Initially, the Board notes that the Veteran was sent a VCAA-compliant notification letter regarding the effective date issue on appeal in April 2010.  In pertinent part, the letter informed the Veteran of the evidence necessary to substantiate his current claim for an earlier effective date, including what information and evidence he needed to submit and what information and evidence would be obtained by VA.  The letter also indicated the need for the Veteran to advise VA of, or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the holding in Quartuccio, supra; see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  The Board notes that following issuance of the April 2010 VCAA notice letter, the Veteran responded in correspondence dated in April 2010 and November 2010, affirming that he had provided all information and evidence to support his claim, or otherwise had no other information and evidence in this regard to submit to VA.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim on appeal and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

In addition, the duty to assist the Veteran has been satisfied in this case.  All relevant records are in the Veteran's claims file and were reviewed by both the RO and the Board in connection with his claim. Nothing in the record indicates the Veteran has identified the existence of any relevant evidence that is not of record.  As previously noted, the Veteran has submitted statements dated in April 2010 and November 2010, in which he affirmed that he had no further evidence to submit in support of his claim.  In addition to having had ample opportunities to present evidence and written arguments in support of his claim, he has had the opportunity to appear before VA to present oral testimony at a personal hearing, which he has expressly declined.  (See VA Form 9 substantive appeal received by VA in February 1999.)  Moreover, as a general rule the adjudication of a claim for an earlier effective date is based upon evidence already in the claims folder; the resolution of the claim depends upon when certain document(s) were either received by VA and/or promulgated to the Veteran.  In pertinent part, any current clinical examination would show his level of disability at the current time, and not whether it was factually ascertainable a TDIU was warranted prior to the current effective date.  Consequently, the Board finds that the duty to assist has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2010).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this, and in other cases, only independent medical evidence may be considered to support medical findings.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his contentions alone cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1) (2010).  This is not to say, however, that the Veteran is not competent to present his own subjective statements addressing the perceived severity of his disability for the pertinent period at issue.  See Falzone v. Brown, 8 Vet. App. 398 (1995); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

In general, the effective date for an increase will be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(1) (2010).  For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2) (2010).

In order for entitlement to an increase in disability compensation to arise, the disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under § 5110(b)(2) which provides that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).

In VAOPGCPREC 12-98, VA's General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred; that this section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time.

The Court, in Hazan, noted that 38 U.S.C.A. § 5110(b)(2) required a review of all the evidence of record (not just evidence not previously considered) as to the disability in order to ascertain the earliest possible effective date.

Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Hazan, 10 Vet. App. at 521.

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by the Secretary.  38 C.F.R. § 3.151 (2010).  Any communication or action, indicating an intent to apply for one or more benefits, under the laws administered by VA, from a claimant may be considered an informal claim. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. 3.155 (2009).

"Application" is not defined in the statute.  However, in the regulations, "claim" and "application" are considered equivalent and are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2010); see also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

The United States Court of Appeals for the Federal Circuit (Federal Circuit), in Rodriguez, supra, pointed out that for purposes of establishing the requirements and procedures for seeking veterans' benefits, a claim, whether "formal" or "informal" must be "in writing" in order to be considered a "claim" or "application" for benefits, and that the provisions of 38 C.F.R. § 3.1(p) define "claim," informal as well as formal, as a "communication in writing."  Further, the Federal Circuit stated that when 38 C.F.R. § 3.155(a) refers to "an informal claim," it necessarily incorporates the definition of that term in 38 C.F.R. § 3.1(p) as a "communication in writing."  The Federal Circuit also pointed out the provisions of 38 C.F.R. § 3.155(a) make clear that there is no set form that an informal written claim must take.  All that is required is that the communication "indicat[e] an intent to apply for one or more benefits under the laws administered by the Department," and "identify the benefits sought."

In this case, the Board acknowledges that on July 11, 1986, VA received correspondence from the Veteran pertaining to an increased rating claim for his service-connected herniated nucleus pulposus at L4-L5, in which he mentioned that this disability rendered him unemployable.  Subsequent Board decisions dated in September 1987 and June 1988 adjudicating the increased rating claim mention the July 1986 correspondence as a pending undeveloped TDIU claim and referred the issue to the RO for appropriate development.  Finally, in October 1988, the RO furnished the Veteran with a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability), which was duly filled out and submitted to VA, who received the formal TDIU claim approximately one month later, in November 1988.  Pursuant to 38 C.F.R. § 3.155(a), this timely formalized the hitherto informal TDIU claim received by VA on July 11, 1986.  Thus, the date of TDIU claim is earlier than the currently assigned October 8, 1989 effective date.  However, as detailed below the Board finds that it was not factually ascertainable prior to October 8, 1989, that the Veteran satisfied the criteria for a TDIU.

At this juncture, the Board notes that the regulations pertaining to TDIU claims in 38 C.F.R. § 4.16 that were in effect at or prior to October 8, 1989, were revised during the course of the appeal on November 7, 1996, to eliminate 38 C.F.R. § 4.16(c), which was a provision permitting that in such cases where the only compensable service-connected disability is a mental disorder assigned a 70 percent evaluation, and such mental disorder precludes the veteran from securing or following a substantially gainful occupation, the mental disorder shall be assigned a 100 percent schedular evaluation under the appropriate Diagnostic Code.  However, as the facts of the present appeal only involve the appellant's service-connected orthopedic disability, the aforementioned changes in the regulations are not pertinent to, nor do they have any substantive effect upon, his claim.

The relevant legal criteria provide that it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a) (2010).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).

The Board notes at this point that at all times throughout the course of this appeal, from the July 11, 1986 date of the TDIU claim to the present time, the Veteran's only service-connected disability is his herniated nucleus pulposus at L4-L5.  By Board appellate decision of July 1991, an increased rating, from 40 percent to 60 percent, was granted on appeal, effective October 8, 1989.  The effective date for the 60 percent rating was based on the date of a VA outpatient treatment note indicating probable recurrent nerve root compression associated with the service-connected degenerative disc disease.  Applying the version of the rating code in effect at the time (38 C.F.R. § 4.71a, Diagnostic Code 5293 (1991)), the Board found that this clinical finding more closely approximated the criteria for a 60 percent evaluation; that is, pronounced intervertebral disc syndrome.  The Board's decision was subsequently implemented in a July 1991 RO rating decision.

Significantly, the July 1991 Board decision also denied the Veteran's current TDIU claim, but the Veteran appealed only that part of the Board's decision denying a TDIU to the Court, which thereafter vacated the TDIU denial and remanded the TDIU claim back to the Board for additional development.  Ultimately, the TDIU claim was allowed during the course of the appeal, in a March 1996 RO rating decision, which assigned an effective date of October 8, 1989, for the TDIU award, predicated on the date when entitlement to a TDIU on a schedular basis; that is, first arose when the qualifying 60 percent evaluation for herniated nucleus pulposus at L4-L5 went into effect.

As previously stated, the 60 percent evaluation assigned to the Veteran's service-connected herniated nucleus pulposus at L4-L5 was granted by a July 1991 Board decision, which established an effective date for this increased rating award from October 8, 1989.  A review of the claims file shows that the Veteran has not disagreed with or otherwise timely appealed this effective date with respect to the 60 percent rating assigned to his low back disability.  There is nothing by way of timely correspondence received from the Veteran that indicates his disagreement with the July 1991 determination of the Board in this regard, or with the July 1991 RO rating decision that implemented it.  Therefore, finality attaches to the determination that the schedular disability rating for his sole service-connected disability was 60 percent no earlier than October 8, 1989, and so the Veteran did not meet the schedular requirement for a TDIU until this date.  However, extraschedular consideration is to be afforded to a veteran who fails to meet the percentage standards and is unemployable by reason of service-connected disabilities.  38 C.F.R. § 4.16.

In determining whether the Veteran is entitled to a TDIU, neither his non-service-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.

The Board has reviewed the pertinent clinical evidence for the period from July 11, 1985 (i.e., one year prior to the date on which the current TDIU claim was received by VA) to October 7, 1989.  The evidence reflects that during active duty, his military occupational specialty was as an electrician.  The Veteran earned a G.E.D., which is the equivalent of a high school diploma, and had undertaken some college-level studies, for which he received credit.  In addition to serving as an electrician during active duty, his post-service employment experience involved work as a letter carrier for the U.S. Postal Service, a heavy equipment operator, a security guard, a levee and pump station watchman, and a census enumerator.  He also had experience running his own business as the owner and operator of a tavern.  The pertinent records reflect that he last held sustained employment on a full-time basis in 1982, although he thereafter made numerous attempts at holding temporary employment and working intermittent jobs since then.  

In 1985, the Veteran was denied employment by the U.S. Postal Service as a mail handler and distribution clerk on account of his low back disability.  U.S. Postal Service physicians determined that the Veteran's herniated disc disease rendered him medically unsuitable for employment in the capacity of a mail handler and distribution clerk because he was unable to lift the required weight or perform the repeated bending required of the position.  A January 1986 state vocational rehabilitation counselor's report noted the aforementioned findings and characterized the veteran as being "substantially vocationally handicapped."  

Although a November 1985 statement from a private physician reflected that the Veteran had reduced physical abilities and was "physically and totally disabled," per Social Security Administration (SSA) criteria and unable to engage in any gainful employment in view of his educational background and physical impairment, the same report also shows that the Veteran was capable of lifting and carrying 20 pounds, standing and/or walking for up to just less than six hours during each regular eight-hour workday, and sitting for up to six hours per workday.  A prior VA examination conducted in April 1985 also reflects that although the Veteran's low back disability was manifested by absent left ankle jerk reflex, lumbar paravertebral spasm, and an occasional limp, there was also no demonstrable gross gait impairment, loss of normal range of motion, or inability to perform squats or to walk on his heels and toes.  Accordingly, notwithstanding the conclusion of the November 1985 private physician regarding the Veteran being physically and totally disabled and unable to engage in any gainful employment in view of his educational background and physical impairment, this conclusion is simply not consistent with, nor supported by, the contemporaneous objective medical findings regarding the actual clinical manifestations of the Veteran's service-connected low back disability.  Furthermore, the Board notes that the Veteran's claim for SSA disability benefits on the basis of his low back disorder was denied by SSA.  The Board thus rejects the November 1985 private physician's conclusion that the Veteran was unable to engage in any gainful employment activity due to his educational background and physical impairment.

VA treatment records for the period from November 1988 to July 1989 reflect that a lumbar myelogram revealed severe spinal stenosis at L4-L5 and possible left lateral disc, for which the Veteran underwent surgery in November 1988 for a decompressive laminectomy of his L4-L5 with diskectomy.  Postoperatively, the Veteran was restricted from working while he recuperated, and he was awarded a temporary total evaluation under the provisions of 38 C.F.R. § 4.30 for postoperative convalescence, effective from November 1988 to April 1989.  The findings of an April 1989 VA examination reflect that limitation of motion of his lumbar spine on objective testing, with flexion from zero to 60 degrees (as compared to normal flexion from zero to 90 degrees); backward extension from zero to 20 degrees (as compared to normal backward extension from zero to 35 degrees); lateral rotation from zero to 30 degrees (as compared to normal lateral rotation from zero to 35 degrees); and lateral flexion from zero to 30 degrees (as compared to normal lateral flexion from zero to 40 degrees), with subjective complaints of back pain and stiffness and use of a lumbar brace and TENS unit observed.   

The Board has considered the aforementioned evidence and factually concludes that the record does not clinically demonstrate that the Veteran's service-connected low back disability was productive of such impairment as to render him unable to secure and follow a substantially gainful occupation, such that referral to the Director of the VA Compensation and Pension Service for consideration of awarding the Veteran individual unemployability on an extraschedular basis under 38 C.F.R. § 4.16(b), is warranted for the period from July 11, 1985 to October 7, 1989.

The Board does not dispute that the evidence of record indicates the Veteran experienced occupational impairment due to his service-connected disability prior to October 8, 1989.  However, a thorough review of all evidence of record indicates that such impairment for that period was adequately compensated by the schedular ratings in effect at that time and does not warrant referral for extraschedular consideration under 38 C.F.R. § 4.16(b).  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Van Hoose, 4 Vet. App. at 363 (noting that the disability rating itself is recognition that industrial capabilities are impaired).

For these reasons, the Board concludes that it was not factually ascertainable that the Veteran met the requirements for assignment of a TDIU prior to October 8, 1989, on a schedular basis, and that the clinical evidence does not support referral of the TDIU claim to the Director of the VA Compensation and Pension Service for extraschedular consideration for the claim period prior to October 8, 1989.  As the law states that the effective date shall be assigned from the date entitlement arose when it is later than the date of claim, an earlier effective date is not warranted in this case.  The appeal in this regard is therefore denied.


ORDER

An effective date prior to October 8, 1989, for a TDIU is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


